STORY, Circuit Justice.
The petitioner is an alien enemy, and therefore has no legal standing in court to acquire even inchoate rights. We have so held on a former application. The act of congress of 30th of July, 1813 [4 Bior. & D. 585] c. 35 [2 Stat 53, c. 30], on which this motion is founded, does not apply. That act enables persons, who before the war had made the preparatory declaration, to become citizens in the same manner as if war had not intervened. But it confers no privileges on other persons. The petitioner, therefore, cannot exempt himself from the general disability. Motion denied.